Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The electronic terminal disclaimer filed on January 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/672,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Amendment
The application has been amended as follows: 

Claim Rejoinder
(i) Withdrawn claims 2, 8, 9, 16, 19, 20, and 23-25 have been REJOINED as depending upon allowed generic claims.
(ii) With regard to claim 23 (line 2), the term "the mount" has been changed to the term --each mount--.
(iii) With regard to claim 24 (line 2), the term "the mount" has been changed to the term --each mount--.
(iv) With regard to claim 25 (line 2), the term "the mount" has been changed to the term --each mount--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 14, and 21, when compared and contrasted with the prior art.
Additionally, the Examiner concurs with the Applicant's reasoning set forth at page 7 regarding the newly presented amendment to claim 1; the Applicant's reasoning set forth at page 8 regarding the newly presented amendment to claim 14; the Applicant's reasoning set forth at page 10 regarding the newly presented amendment to claim 21. 
 Additionally, the instant invention (as set forth in independent claim 1) provides for, inter alia, an apparatus, comprising: a receiving area configured to receive a plurality of mounts, at least three of the mounts aligned in the receiving area such that an inner mount is sandwiched between outer mounts, each mount being configured to support at least one tape spool pair thereon; a magnetic head configured to perform data operations on magnetic recording tapes of the tape spool pairs; the inner mount having a notch therein for allowing the magnetic head to pass therethrough from one of the outer mounts toward the other outer mount in a direction parallel to rotational axes of the tape spools; a positioning mechanism (e.g., 1010 and equivalents thereof) configured to selectively align the magnetic head to a selected one of the tape spool pairs; and an engagement mechanism (e.g. 1012 and equivalents thereof) configured to create a relative movement between the magnetic head and the magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head in the absence of any change in a location of the selected tape spool pair in the receiving area.
Additionally, the instant invention (as set forth in independent claim 14) provides for, inter alia, a method, comprising: instructing a positioning mechanism (e.g. 1010 and equivalents thereof) to selectively align a magnetic head to a selected tape spool pair of a plurality of tape spool pairs in a receiving area of an apparatus, each tape spool pair being on a removable mount that is selectively insertable in its entirety in the receiving area of the apparatus having the positioning mechanism, the receiving area being defined by the interior of a housing of the apparatus; instructing an engagement mechanism (e.g. 1012 and equivalents thereof) also located in the interior of the housing of the apparatus to create a relative movement between the magnetic head and a magnetic recording tape of the selected tape spool pair for engaging the magnetic recording tape with the magnetic head, the relative movement causing the engagement of the magnetic recording tape with the magnetic head without a change in a location of the selected tape spool pair in the receiving area; instructing a drive mechanism (e.g. 1006 and equivalents thereof) to drive the selected tape spool pair; and causing the magnetic head to perform data operations on the magnetic recording tape of the selected tape spool pair.
Additionally still, the instant invention (as set forth in independent claim 21) provides for, inter alia, a computer program product for performing data operations on magnetic recording tape, the computer program product comprising a computer readable storage medium (e.g., see paragraph [00177] of Applicant's specification) having program instructions embodied therewith, the program instructions executable by an apparatus to cause the apparatus to: instruct, by the apparatus, a positioning mechanism(e.g. 1010 and equivalents thereof) to selectively align a magnetic head to a selected tape spool pair of a plurality of tape spool pairs supported on removable mounts in a receiving area of the apparatus: instruct, by the apparatus, an engagement mechanism (e.g. 1012 and equivalents thereof) to create a relative movement between the magnetic head and a magnetic recording tape of the selected tape spool pair without changing a location of the selected tape spool pair in the receiving area for engaging the magnetic recording tape with the magnetic head, the engagement mechanism solely creating the engagement of the magnetic recording tape with the magnetic head; instruct, by the apparatus, a drive mechanism (e.g. 1006 and equivalents thereof) to drive the selected tape spool pair; and causing, by the apparatus, the magnetic head to perform data writing operations on the magnetic recording tape of the selected tape spool pair for writing data on the magnetic recording tape of the selected tape spool pair; and causing, by the apparatus, the written data to be mirrored to another tape spool pair.
As is readily apparent, it is noted that the claim terms "positioning mechanism," "engagement mechanism," and "drive mechanism" are generic placeholders (i.e., a nonce term or non-structural terms) for performing a claimed function; moreover, such generic placeholders are modified by functional language (e.g., "configured to …"); moreover still, such generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function.
As such, in accordance with MPEP 2181, such generic placeholders are seen to invoke 35 USC 112(f).
The terms "positioning mechanism," "engagement mechanism," "drive mechanism" each are an element in a claim for a combination, which performs a specified function without the recital of structure, material, or acts in support thereof. As such, each are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
supra, and in particular, the emphasized structure and relationships of such an apparatus and computer program product, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 21.
Moreover, the prior art of record, however, does not teach, show or suggest, the claimed method steps, recited, supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out with the elements, as articulated in the claimed invention in independent claim 14. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 14, and 21.
Moreover, since claims 2-6, 8-12, 23-27 and 15-20, 28 depend from and further limit the allowable subject matter of independent claims 1 and 14, respectively, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1-6, 8-12, 14-21, 23-28 are allowable. The restriction requirement mailed on March 30, 2020 has been withdrawn based on the allowability of generic independent claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688